Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-1316

                     VIATCHESLAV G. ABRAMIAN,

                               Petitioner,

                                     v.

                JOHN ASHCROFT, ATTORNEY GENERAL,

                               Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS




                                  Before

                       Selya, Circuit Judge,
                 Stahl, Senior Circuit Judge and
                      Lynch, Circuit Judge.



     Viatcheslav G. Abramian on brief pro se.
     Peter D. Keisler, Assistant Attorney General, Linda S.
Wernery, Senior Litigation Counsel, and Lyle D. Jentzer, Trial
Attorney, U.S. Department of Justice on brief for respondent.


                          September 14, 2004
           Per Curiam.     Pro se petitioner Viatcheslav G. Abramian

("Abramian"), a native and citizen of the former Union of Soviet

Socialist Republics ("USSR"), seeks judicial review of a final

order of deportation.     For the following reasons, the petition is

denied.

           Abramian's claims that the Immigration Judge ("IJ") acted

"irrationally" during his hearing, was not impartial and should

have been disqualified for having a personal interest in the case,

and erred in not finding him "stateless" are all waived because

Abramian   did   not   raise   them    in    his   appeal   to   the   Board   of

Immigration Appeals ("BIA").          "Issues not raised before the Board

may not be raised for the first time upon judicial review of the

Board's decisions."     Ravindran v. INS, 976 F.2d 754, 761 (1st Cir.

1992).1

           Each of these claims lacks merit in any event.                First,

the IJ's remark that the immigration hearing was not a "forum for

a civil suit" was not directed toward Abramian's immigration case,

but, rather, toward his employment discrimination case against


     1

      Since the deportation proceedings were initiated before
 4/1/97 and the final order of deportation was issued after
 10/31/96, this petition is governed by the transitional rules
 for judicial review set forth in IIRIRA § 309(c)(4) and former
 INA § 106, 8 U.S.C. § 1105a. Bernal-Vallejo v. INS, 195 F.3d
 56, 61 (1st Cir. 1999). Pursuant to former INA § 106(c), "[a]n
 order of deportation or of exclusion shall not be reviewed by
 any court if the alien has not exhausted the administrative
 remedies available to him as of right under the immigration
 laws and regulations."

                                       -2-
Harvard University.     The IJ made the comment after Abramian's

counsel had questioned Abramian at some length about the Harvard

lawsuit.   Rather than act irrationally, the IJ properly cut off

testimony that was cumulative and not pertinent.                Laurent v.

Ashcroft, 359 F.3d 59, 62-63 (1st Cir. 2004).           Second, the IJ's

review of Abramian's asylum claim was proper because it was made in

light of changed country conditions and a change in the country of

deportation.     Cf.    8   U.S.C.      §   1101(a)(42)(A)      (requiring

country-specific showings for asylum relief).           Third, Abramian's

allegation that the IJ had the bomb squad investigate an envelope

from the Boston Herald has no support in the record.               Fourth,

Abramian has   not   presented   any    evidence   of   bias   beyond   mere

conjecture, nor does the record suggest any partiality.           Finally,

Abramian's desire to remain in the United States rather than be

deported to any other country does not render him stateless.            Nor

is he rendered stateless by his failure to apply for citizenship

that is available to him.    E.g., Oboroznaya v. INS, 168 F.3d 500,

1998 WL 879709, *2 (9th Cir. 1998) (unpublished) (holding that BIA

properly rejected stateless claim where petitioner was entitled to

return to former Soviet country and obtain citizenship); see also

Kovalev v. Ashcroft, 223 F. Supp.2d 688, 692 & n.3 (E.D. Pa. 2002)

(rejecting stateless claim in habeas motion where petitioner was

eligible to apply for Russian citizenship).




                                  -3-
            With respect to Abramian's claim that the IJ erred in

denying his application for suspension of deportation based on

failure to show extreme hardship, we lack jurisdiction to consider

that claim.      Mendes v. INS, 197 F.3d 6, 11 (1st Cir. 1999)

(holding, under transitional rules, that existence of extreme

hardship was determination committed to agency discretion and

therefore     unreviewable);   Bernal-Vallejo,        195     F.3d   at   63

(characterizing BIA determination that alien had not demonstrated

extreme hardship as unreviewable discretionary decision).

            Finally, there is Abramian's claim that the IJ violated

his due process rights by not granting his counsel's request for a

continuance to procure the testimony of an additional witness and

by not allowing his counsel to present a closing argument.                We

review de novo the question of whether an administrative law

judge's conduct violates due process.          Aguilar-Solis v. INS, 168

F.3d 565, 568 (1st Cir. 1999).       "An immigration judge, like other

judicial     officers,   possesses    broad     (though     not   uncabined)

discretion over the conduct of trial proceedings."            Id.

            There was no abuse of discretion here. As noted earlier,

judges have considerable leeway to cut off cumulative or redundant

testimony.    Laurent, 359 F.3d at 63.        In requesting a continuance

to procure the testimony of an additional witness, Abramian's

counsel stated that "there is a woman that we've been trying to

chase down at the shelter who actually was a case worker and I


                                     -4-
think would testify about his, not only his moral character but the

kind       of   example     he    set    in   adversity."       There    was   no   issue

concerning          Abramian's      moral      character.         Moreover,    Abramian

testified in detail about how, by working two jobs and continuing

his education, he made a contribution to his community by setting

a good example and becoming a role model to other homeless people.

Other witnesses also gave evidence concerning Abramian's hard work

and    educational          achievements.           The   IJ    credited    Ambramian's

achievements but concluded that they were "largely for his self-

improvement" and did not "constitute[] the type of contribution to

the community that [the BIA] envisioned" to demonstrate extreme

hardship.           The proposed testimony would have merely reasserted

information          that   the     IJ   considered       and   credited     but    deemed

inadequate to establish extreme hardship.2

                       Nor did the IJ abuse her discretion by denying

Abramian's counsel the opportunity to make a closing argument.

While it may be better practice for an IJ to allow each party to

present         a   closing      argument,     Abramian    does    not     identify    any

prejudice resulting from his lack of an opportunity to do so,

arguing only generally that a closing argument "would have helped


       2

      Abramian also failed to name this witness, indicate how
 long he believed it would take to find her and secure her
 testimony, or make a specific proffer of her testimony. Thus,
 there is no evidence that Abramian could have found and
 produced this witness, even if he had been granted a
 continuance.

                                              -5-
the court to understand the significance of the evidence presented

. . . and its relevance to the elements of his case." There is

nothing in the record to indicate that the IJ did not fully

understand the significance of the evidence presented.   Rather, it

appears that the IJ understood the evidence but did not believe

that it warranted relief.   E.g., Yap v. INS, 318 F.2d 839, 841 (7th

Cir. 1963) (holding that IJ did not abuse discretion by failing to

grant closing argument where "oral argument could have added

nothing"); see also Castellano-Chacon v. INS, 341 F.3d 533, 553

(6th Cir. 2003) (holding that alien's contentions that he had no

opportunity to present case in concise narrative form, to argue the

law, or to hear his chosen advocate plead for his life did not

establish prejudice).

          The petition for review is denied.       See 1st Cir. R.

27(c).




                                -6-